Citation Nr: 0728043	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to May 2, 
2005.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from May 2, 2005, 
exclusive of a temporary, total hospitalization rating 
pursuant to 38 C.F.R. § 4.29, from September 22, 2005, to 
October 31, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for PTSD and assigned 
a 30 percent rating effective in October 2003.  In February 
2006, the RO granted a temporary total hospitalization rating 
for PTSD, pursuant to 38 C.F.R. § 4.29, effective September 
22, 2005, until October 31, 2005.  Thereafter, the prior 30 
percent rating was assigned.  In a subsequent rating decision 
in June 2006, the RO assigned a 50 percent rating effective 
May 2, 2005, to September 21, 2005; a temporary, total 
hospitalization rating pursuant to 38 C.F.R. § 4.29 from 
September 22, 2005, to October 31, 2005; and resumed the 50 
percent rating from November 1, 2005.  In June 2007, the 
veteran testified at a Board hearing at the RO.  A transcript 
of that hearing has been incorporated into the claims file.


FINDINGS OF FACT

1.  Prior to May 2, 2005, the veteran's service-connected 
PTSD was productive of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  From May 2, 2005, the veteran's service-connected PTSD 
was productive of no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to May 2, 2005, the criteria for entitlement to an 
initial evaluation in excess of 30 percent for the veteran's 
PTSD were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  From May 2, 2005, the criteria for entitlement to an 
initial evaluation in excess of 50 percent for the veteran's 
PTSD (exclusive of the temporary, total hospitalization 
rating from September 22, 2005, to October 31, 2005) have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his original claim.  The Board notes that the RO 
did furnish the appellant with an October 2001 letter 
notifying him to submit evidence detailing the nature and 
history of his psychiatric disability.  The RO also furnished 
the appellant with a letter in February 2004 informing him 
that he needed to submit evidence showing a current mental 
disability and evidence relating such disability to an 
injury, disease or event in service.  He was further informed 
of the types of evidence to submit such as medical records or 
medical opinions.  He was also informed as to what qualifies 
as new and material evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
October 2001), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  Moreover, as noted above, in the October 
2001 letter as well as in a February 2004 letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  As the October 2001 letter was sent to 
the appellant prior to the May 2004 rating decision, the VCAA 
notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the Board finds below that no higher rating is warranted, no 
new ratings or effective dates will be assigned and any 
questions as to such assignments are rendered moot.  
Moreover, the veteran was provided notice of the disability 
rating and effective date elements in a March 2006 letter.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent medical records 
have been obtained and the veteran has been afforded VA 
examinations.  The appellant was also provided the 
opportunity to attend a Board hearing which he attended in 
June 2007.  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the appellant with this claim.  
See generally 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

In May 2001, the veteran filed an initial claim for service 
connection for compensation benefits for a psychiatric 
disability.  The veteran explained that the day he was to be 
discharged from the U.S. Navy he witnessed the plane he was 
supposed to depart in crash into the ocean killing all who 
were on board.  He reported experiencing flashbacks whenever 
hearing of an aviation accident.

During a December 2001 VA psychiatric examination, the 
veteran relayed that he had been a photographer in service 
and had to take photographs of a fire in a boiler room with 
burn victims.  He also complained of being racially 
discriminated against in service.  On examination the veteran 
denied PTSD symptoms such as nightmares and flashbacks.  He 
admitted to going through periods of depression, lack of 
motivation, and poor energy level.  He said that these 
symptoms were all being controlled with medication.  He also 
remarked that he was not presently working in a full time 
capacity, but was doing odd jobs in photography.  He reported 
that he had been separated from his wife for many years, had 
two children, and was living with his sister.  He also 
reported that he had a year and a half of college.  Findings 
revealed that the veteran was cooperative and casually 
dressed.  His mood was neutral and his affect was 
appropriate.  He had normal speech and no perceptual 
problems.  His thought processes and thought content were 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place and time and his memory was "3 out 
of 3".  He could not do serial 7's.  He had fair insight, 
judgment and impulse control.  He denied recent stressful 
life events.  He said he spent his time reading the Bible, 
going outdoors, spending time with friends, and doing odd 
jobs in photography.  The examiner summarized the findings by 
reporting that the veteran had symptoms of a depressive 
illness, worked sporadically, and was somewhat isolative.  He 
diagnosed the veteran as having depression not otherwise 
specified and assigned him a global assessment of functioning 
score (GAF) of 45.

In a March 2002 rating decision, the RO denied service 
connection for anxiety disorder.

In October 2003, the RO received statements from friends and 
family of the veteran attesting to symptoms they observed him 
displaying over the years.  These symptoms included sleep 
difficulty with nightmares, anxiety, impatience, isolation, 
concentration difficulty and being tense.  

In a statement from the veteran received in October 2003, the 
veteran complained of sleepless nights, mood swings, 
difficulty interacting with other people both personally and 
occupationally, and flashbacks.

In October 2003, the veteran was seen by VA Mental Health and 
Behavioral Services for supportive and insight-oriented 
psychotherapy and medication checks.  He continued to 
complain of recurrent flashbacks from active duty as well as 
sleep difficulty, feelings of sadness, helplessness and 
hopelessness, and difficulty coping with memories.  He denied 
current suicidal or homicidal ideation or plan.  The examiner 
observed the veteran frequently looking toward the floor, and 
at other times maintaining good eye contact.  He noted that 
the veteran spoke with short replies and a normal rate, but 
with slightly increased volume at times.  His mood was 
depressed with mild agitation, especially when reporting his 
experiences.  His affect was congruent.  He had a thought 
disorder involving persecution, intermittently, related to 
having survived the experience from active duty.  He also 
experienced sudden awakenings with vivid flashbacks and 
partially impaired insight and judgment.  He was alert and 
oriented times three.  He was diagnosed as having "prolonged 
PTSD-mdd" and was assigned a GAF of 55.  Treatment consisted 
of the initiation of low dosage atypical antipsychotic 
treatment and a discussion regarding the veteran's request 
for placement in the inpatient 21 day PTSD program.  

A November 2003 VA progress note from Mental Health and 
Behavioral Services shows that the veteran complained of 
continued flashbacks, but denied current suicidal or 
homicidal ideation or plan.  

In May 2004, the RO granted service connection for PTSD as 
assigned a 30 percent rating effective in October 2003.

In a notice of disagreement filed in July 2004, the veteran 
disagreed with his assigned rating, asserting that it was too 
low.  He said he still had sleep problems and his medication 
made him a "nonfunctioning person".  

In the substantive appeal filed in March 2005, the veteran 
asserted that he currently worked as a freelance photographer 
in order to reduce the impact of stress on his job 
functioning.  He said this "style of working" eliminated 
supervisory review and helped him avoid feelings of anger 
that would otherwise arise.  He said that this type of 
working environment has caused his earning ability to suffer 
and he was no longer able to maintain a studio he had been 
living in, thus making him give up his independent living 
arrangements.  

In May 2005, the veteran was again evaluated by VA for his 
service-connected PTSD.  The veteran reported that he had 
taken antidepressants in the past, but was no longer taking 
them because of the way the medication made him feel.  His 
reported symptoms included nightmares, flashbacks, 
hypervigilance, and easy startled reflex.  He also reported 
depression with diminished interest, poor energy and 
concentration, poor sleep, anger and anxiety.  He said he has 
been having these symptoms for many years and they seemed to 
be moderately severe in nature, with no remissions.  He said 
his work as a freelance photographer was affected somewhat 
because of depression and diminished concentration.  He said 
he has been separated from his wife for over 30 years and had 
two children and one grandchild.  He described his 
relationship with his children as "good", but said he 
tended to isolate himself.  He did not keep in contact with 
other friends or relatives.  He listened to music and 
attended church regularly.  On examination the veteran was 
casually dressed and cooperative.  His mood was depressed and 
his affect was tearful.  He had normal speech and no 
perceptual problems.  Thought process and thought content 
were normal.  There was no homicidal or suicidal ideation.  
Insight and judgment were fair as was impulse control.  He 
diagnosed the veteran as having PTSD and assigned him a GAF 
of 45.  He added that the veteran had problems working, 
though he was working, and was somewhat isolative.  

During a Board hearing in June 2007, the veteran testified 
that the 50 percent rating he was currently assigned was 
still inadequate in light of his difficultly maintaining 
employment.  He said that whenever he experiences intrusive 
thoughts while at work, he just has to "get away from 
people".  He said that he maintained his own studio where he 
lived and worked beginning in 1997 or 1998, but had to leave 
the studio in 2000 due to financial problems of the landlord.  
He said he then lived in a basement apartment in a friend's 
mansion, but lost everything due to flooding in the apartment 
and the death of his landlord/friend.  He said he was now 
trying to "get everything back together again."  He 
reported a substantial decrease in earning capacity after 
1997 and 1998 to 2004 and 2005, and noted that he had been 
hospitalized in October 2006 for approximately five months 
due to pancreatitis.  He said that since his hospital 
release, he has begun getting work assignments again.  He 
reported that he goes to church, spends a lot of time in 
museums, and has a lot of friends.  He also reported that he 
had been seeing a psychiatrist, but was not currently 
receiving any treatment for his PTSD and thought he reached 
the point where he no longer needed to see a psychiatrist.  

III.  Analysis

The veteran asserts that the severity of his service-
connected PTSD warrants a higher initial disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).



Rating in Excess of 30 percent prior to May 2, 2005

While it is clear from the record that the veteran suffers 
from PTSD symptoms, his symptoms do not meet the criteria for 
a higher than 30 percent rating at any time prior to May 2, 
2005.  In this regard, the veteran's predominant symptoms 
during this time period include flashbacks of his experiences 
while on active duty, sleep problems with nightmares related 
to active duty, and a depressed mood.

Notwithstanding the symptoms noted above, the veteran has not 
been shown to have flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
Rather, findings during a December 2001 VA examination 
revealed that the veteran had an appropriate affect, normal 
speech and thought process, and no reports of panic attacks.  
He also demonstrated fair judgment and a neutral mood.  

The veteran's assigned GAF of 45 during the December 2001 VA 
examination is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment of social, occupational, or school 
functioning (no friends, unable to keep a job); however, the 
veteran's actual PTSD symptomatology more closely reflects 
moderate symptoms, i.e., moderate difficulty in social, 
occupational, or school functioning rather than any serious 
impairment in social, occupational, or school functioning.  
In this regard, the veteran denied suicidal or homicidal 
ideation, reported spending time with friends, and worked 
intermittently as a free lance photographer.  

Similar findings during an October 2003 evaluation at a VA 
Mental Health and Behavioral Science clinic included speech 
of normal rate (although the veteran had short replies and 
increased volume at times), a congruent affect, and 
orientation to person, place and time.  He was noted to be 
neatly groomed.  

Although additional psychiatric symptomatology during the 
veteran's October 2003 VA PTSD examination show some of the 
criteria for a 50 percent rating, to include a thought 
disorder involving persecution, intermittently, related to 
having survived his experience in the military, partially 
impaired judgment, and a depressed mood, his overall 
disability picture does not approximate more than a 30 
percent evaluation.  This is especially so when considering 
his assigned GAF in October 2003 of 55.  This score is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  

As for social relationships, the evidence shows that the 
veteran has been separated from his wife for many years and 
has two daughters.  While there is no indication at this 
point as to what type of relationship, if any, the veteran 
had with his daughters, he did report spending time with 
friends.  

Occupationally, the veteran performed free lance work in 
photography.  While the veteran indicated in the substantive 
appeal filed in March 2005 that he was not able to maintain a 
studio as he once had and had to give up his independent 
living arrangements, his hearing testimony in June 2007 shows 
that he lost his studio and independent living arrangements 
due to factors unrelated to his PTSD symptoms.  Specifically, 
the veteran testified that he had to leave his studio because 
of financial difficulties of his landlord, and subsequently 
lost a basement apartment he had been living in due to 
flooding and the death of his landlord/friend.  Although the 
veteran has indicated that his PTSD symptoms have left him no 
choice but to work in a free lance capacity thereby reducing 
his earning capacity, he testified in June 2007 that he made 
a substantial salary as a free lance photographer in the 
years 1997 and 1998.  As noted above, the cause of his 
substantial decrease in salary in 2000 was due to factors 
unrelated to his PTSD.  

For the foregoing reasons, the veteran's claim for an initial 
rating greater than 30 percent prior to May 2, 2005, must be 
denied.  In denying this claim, the Board has considered the 
concept of "staged" ratings pursuant to Fenderson, supra, but 
a review of the record shows no distinctive periods for which 
the required schedular criteria were met for a higher rating 
for this disability.  Accordingly, the Board concludes that 
the preponderance of the evidence is against this claim, and 
it must be denied.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b).

Rating in Excess of 50 percent from May 2, 2005

A careful review of the record reveals that the veteran's 
PTSD from May 2, 2005, does not meet the criteria for the 
next higher evaluation, to 70 percent.  There is no evidence 
of suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Rather, 
findings on the May 2, 2005, VA examination report show that 
the veteran had normal speech with no impairment in thought 
process.  He was causally dressed and cooperative.  He had no 
suicidal or homicidal ideation and had fair impulse control.  
While the veteran's mood was noted to be depressed and he had 
a tearful affect, his depression has not been shown to affect 
his ability to function independently.  

Furthermore, the veteran's symptoms have not been shown to 
result in deficiencies in most areas such as work or school, 
family relations, judgment, thinking, or mood. While the 
evidence shows that the veteran sustained a loss of income in 
2006 due to a five month hospitalization, this 
hospitalization was unrelated to his service-connected PTSD.  
Moreover, the veteran testified in June 2007 that since being 
released from the hospital the prior week, he had begun 
getting work assignments again.  Also, although the veteran 
is noted to be socially isolated, he maintains contact with 
his two children and grandchild and testified in June 2007 
that he had a lot of friends.  

While the assigned GAF score of 45 during the May 2005 VA 
examination is reflective of serious symptoms, the veteran's 
actual PTSD symptomatology again more closely reflects 
moderate symptoms, i.e., moderate difficulty in social, 
occupational, or school functioning rather than any serious 
impairment in social, occupational, or school functioning.  
In this regard, the veteran denied suicidal or homicidal 
ideation, reported having a lot of friends and is presently 
working.  His symptoms as noted on the May 2005 VA 
examination report were assessed as being moderately severe 
in nature.

Also noteworthy is the fact that the veteran is not receiving 
psychiatric treatment for his PTSD and is no longer taking 
antidepressant medication.  He testified in June 2007 that he 
thought he no longer needed to see a psychiatrist.  

For the reasons explained above, the preponderance of the 
evidence is against an initial evaluation in excess of 50 
percent for the veteran's PTSD during any portion of the 
period from May 2, 2005.  The Board has considered the 
benefit-of-the-doubt doctrine with respect to this claim; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met at any point during this appeal in the 
absence of evidence showing that the veteran's PTSD resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 118, 227 (1995).  
In this regard, while the veteran testified that his PTSD 
symptoms of intrusive memories and flashbacks have made his 
work difficult and make him just want to "get away from 
people", he has never asserted or testified that these 
symptoms have markedly interfered with his employment and/or 
has resulted in excessive time away from work.  As noted in 
the introduction above, the veteran was granted a temporary 
total hospitalization rating for PTSD, pursuant to 38 C.F.R. 
§ 4.29, from September 22, 2005, through October 31, 2005.  
Thereafter, his extensive five month hospitalization in 
October 2006 was for a condition unrelated to his service-
connected PTSD.  For these reasons, the Board is not required 
to refer the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD) prior to May 2, 2005, is denied.

An initial rating in excess of 50 percent for post-traumatic 
stress disorder (PTSD) from May 2, 2005, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


